Case 2:17-cv-03423-GEKP Document 101 Filed 03/25/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GWENDOLYN HALL, on behalf of : CIVIL ACTION
herself and ail others similarly :
situated,

Plaintiffs

v.

ACCOLADE, INC. : No. 17-3423

Defendant :

ORDER

AND NOW, this Ay day of March, 2020, upon consideration of Plaintiff Gwendolyn
Hall’s Unopposed Motion for Certification of the Settlement Class/Coilective, Final Approval of
the Class/Collecttve Settlement, and Other Associated Relief (Doc. No. 93), the accompanying
Class/Collective Action Settlement Agreement (Doc. No. 93-1), the accompanying Declarations
of Peter Winebrake (Doc. No. 93-2), Tiffanie Benfer (Doc. No. 93-3), and Robert Hyte (Doc. No.
93-4), the accompanying memorandum of law (Doc. No. 93-5}, the oral argument thereon held on
March 3, 2020, and all other papers and proceedings herein, it is ORDERED that the Motion is
GRANTED as follows:

1. The Court CERTIFIES A SETTLEMENT CLASS of all individuals other than
Cecilia Fitz and Kelly Maines (both of whom have exciuded themselves from the settlement)
employed by Defendant Accolade, Inc. in Pennsylvania in the Health Assistant job title during any
week between August 1, 2014 and November 27, 2016. This settlement class consists of 30!
individuals (46 of whom also are included in the FLSA collective described in Paragraph 2 below}
and satisfied Civil Rule 23(a)’s four requirements — numerosity, commonality, typicality, and

adequacy of representation — as well as Civil Rule 23(b)(3)’s additional requirements that common

 
Case 2:17-cv-03423-GEKP Document 101 Filed 03/25/20 Page 2 of 3

questions of law or fact “predominate over any questions affecting only individual members” and
that “a class action is superior to other available methods for the fair and efficient adjudication of
the controversy.”

2. The Court CERTIFIES A FAIR LABOR STANDARDS ACT (“FLSA”)
COLLECTIVE comprised of the 63 individuals (including Plaintiff) who previously joined this
action by filing Consent to Join forms with the Court.! Certification of the Collective is appropriate
under 29 U.S.C. § 216(b) because these individuals are “similarly situated” based upon the factors
described in Zavala v. Wal-Mart Stores, Inc., 691 F.3d 527 (3d Cir. 2012).

B: The settlement requires Accolade, Inc. to pay $1,095,826.05. The settlement fund
will be distributed as follows: (i) $720,826.05 will be paid te the class/collective members
described in Paragraphs 1-2 above; (ii) $12,000.00 will be paid as service awards; and (ii)
$363,000.00 will be paid to class counsel to cover attorneys’ fees and expenses (including) third-
party settlement administration expenses. The Court finds the payments to the class members
described in Paragraph | above to be “fair, reasonable, and adequate” under the criteria described
in Fed. R. Civ. P. 23(e)(2), and finds the payments to the FLSA collective members described
Paragraph 2 above to represent a “fair and reasonable resolution of a bona fide dispute over FLSA
provisions rather than a mere waiver of statutory rights brought about by an employer’s
overreaching.” Morris v. Public Health Management Corp.. 2019 U.S, Dist. LEXIS 201724, *|-2
(E.D. Pa. Nev. 19, 2019) (internal citations omitted). Therefore. the Court APPROVES the
$720,826.06 in payments to the class and collective members described in Paragraphs | and 2
above and APPROVES the waiver of the FLSA claims of the collective members described in

Paragraph 2.

 

Forty-six (46) of these individuals also are covered by the proposed Rule 23 class.
2

 

 
Case 2:17-cv-03423-GEKP Document 101 Filed 03/25/20 Page 3 of 3

4. The Court APPROVES the payment of a $10,000.00 service award to Plaintiff
Hall and $1,000.00 service awards to JaCarla Royall and Denise Belcher.

5. The Court APPOINTS the law firms of Winebrake & Santillo, LLC and Hardwick
Benfer, LLC to serve as class counsel. The record establishes that these firms are qualified to
serve as class counsel under the criteria described in Civil Rule 23(g)(1)(A).

6. The Court APPROVES the payment of $363,000.00 to class counsel. As
evidenced by the declarations of Peter Winebrake and Tiffanie Benfer, this amount will remmburse
all class counsel for reasonable litigation and settlement administration expenses totaling
$21,910.55, and the remaining $341,089.45 is attributable to attorneys’ fees. This fee payment —
which amounts to 31.1% of the total $1,095,826.05 settlement fund — falls within the range of fee
awards in other class action settlements. See Williams v. Aramark Sports, LLC, 2011 U.S. Dist.
LEXIS 103173, *31-32 (E.D. Pa. Sept. 9, 2011). Also, the fee award is supported by the factors
described in Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 193 n.1 (3d Cir. 2000) and in re
Prudential Insurance Company America Sales Practice Litig., 148 F.3d 283 (3d Cir. 1998). In
addition, the fee payment falls below class counsel’s purported combined fee lodestar utilizing the
attorney rates described in the current version of the fee schedule published by Community Legal
Services of Philadelphia.

7. This action is DISMISSED WITH PREJUDICE. The Court will maintain

Jurisdiction over the enforcement of the settlement.

BY THE COURT:

Calli)

GENE Eat. PRATTER
Uni STATES DISTRICT JUDGE

 

 

 
